Citation Nr: 1606267	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  10-43 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a right wrist injury, to include as secondary to a service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from October 1969 to November 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Philadelphia, Pennsylvania RO.  In May 2015, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is in the record.  In July 2015, the case was remanded for additional development and to satisfy notice requirements.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.  


REMAND

Because this matter was prematurely returned to the Board following the July 2015 remand (and not all action sought was completed), it must again be remanded.  

In the July 2015 remand, the Board noted that records of private evaluations pertaining to the matter on appeal were outstanding.  Specifically, the Board noted that records of private pre-employment medical screenings in November 2007 by Doctors of Internal Medicine in Englewood, Colorado, and South Denver Cardiology Associates in Denver, Colorado were outstanding.  Such records were to be sought (and the Veteran was to be reminded of the provisions of 38 C.F.R. § 3.158(a)).  The AOJ was also instructed to arrange for any further development suggested by the Veteran's response/additional records received.  

An August 2015 AOJ letter asked the Veteran submit to submit forms authorizing VA to secure the private records of November 2007 pre-employment screenings from Doctors of Internal Medicine and South Denver Cardiology Associates.  The August 2015 letter was returned as undeliverable; on October 15, 2015 such letter was resent to the Veteran's updated address.  He was not advised that he had up to a year to respond, and has not yet responded.  The AOJ nonetheless (disregarding the period of time the Veteran had to respond) readjudicated the matter in a December 2015 supplemental statement of the case (SSOC), noting that he had not responded to the October 2015 letter.  

The Board invites the AOJ's attention to its July 2015 remand, specifically to the language advising the Veteran that he has one year to respond, and noting that the record is incomplete, and that the evidence sought is considered critical.  The one year period for response has not lapsed; the records cannot be secured by VA without the Veteran's releases, and his claim cannot be properly addressed without those records, as their absence leaves the disability picture incomplete.  Accordingly, this matter must once again be remanded to the AOJ for compliance with the previous remand order.  

Furthermore, the July 2015 remand instructed the AOJ to make a credibility assessment regarding the Veteran's accounts.  A review of the record did not find such assessment (either by memorandum for the record or in the December 2015 SSOC).  The AOJ is reminded that compliance with the Board's remand instructions is not discretionary, but is mandated as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following:

1. The AOJ should again ask the Veteran to submit authorization release forms for private records of November 2007 pre-employment screenings from Doctors of Internal Medicine and South Denver Cardiology Associates.  He must be afforded the remainder of the one year period (from October 15, 2015) provided by regulation to respond.  If he again does not submit the authorizations sought, the claim should be processed as abandoned under 38 C.F.R. § 3.158.  If he provides the releases the AOJ should secure for the record copies of the complete clinical records of such evaluations.  He should be notified if any private records sought are not received pursuant to the AOJ's request, and advised that it is his responsibility to ensure that complete records are received.  

2. If the records sought are received, the AOJ should (after arranging for any further development in the matter indicated, e.g., a medical opinion as to whether the Veteran's left knee was so unstable or weak on November 21, 2007 as to suddenly give way, causing a fall, and any other medical questions raised, such as the plausibility of a wrist fracture being untreated while a person is travelling essentially across the country for several days) review the record to determine whether the overall medical record supports the Veteran's accounts that his right wrist injury was sustained due to his left knee giving way and make a credibility assessment for the record regarding the accounts, include rationale for the determination.

3. The AOJ should then (after October 15, 2015, if the Veteran does not provide the releases, in which case the readjudication must be under 38 C.F.R. § 3.158(a)) readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

